UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 SENSIENT TECHNOLOGIES CORPORATION (Name of Registrant as Specified in Its Charter) FRONTFOUR CAPITAL GROUP LLC FRONTFOUR MASTER FUND, LTD. EVENT DRIVEN PORTFOLIO, A SERIES OF UNDERLYING FUNDS TRUST FRONTFOUR CAPITAL CORP. FRONTFOUR OPPORTUNITY FUND LTD. STEPHEN LOUKAS DAVID A. LORBER ZACHARY GEORGE JAMES R. HENDERSON JAMES E. HYMAN WILLIAM E. REDMOND, JR. (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: FrontFour Capital Group LLC together with the other Participants named herein (collectively, “FrontFour”), is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the 2014 annual meeting of shareholders (the “Annual Meeting”) of Sensient Technologies Corporation.FrontFour has filed a definitive proxy statement and an accompanying GREEN proxy card with the SEC with regard to the Annual Meeting. Item 1:On April 16, 2014, FrontFour issued the following press release: FRONTFOUR SETS THE RECORD STRAIGHT ON DISCUSSIONS WITH SENSIENT TECHNOLOGIES REGARDING THE ELECTION OF DIRECTORS AT ITS UPCOMING 2 Notes Sensient Board Was Unwilling to Consider the Resignation of Even One Incumbent Director, Evidencing an Insular, Entrenched Board GREENWICH, Conn., April 16, 2014 /PRNewswire/ FrontFour Capital Group LLC, together with its affiliates (“FrontFour”), today set the record straight regarding discussions with Sensient Technologies Corporation (NYSE: SXT) (the “Company” or “Sensient”) regarding the election of directors at the upcoming annual meeting of shareholders (the “Annual Meeting”). On the Company’s first quarter 2014 earnings call held on April 15th, Sensient CEO, Paul Manning, claimed he initiated discussions with FrontFour to settle the current election contest.Manning claimed that he had offered to appoint to the Company’s board of directors (the “Board”) after the Annual Meeting, a candidate mutually agreeable to the Company and FrontFour.Manning claimed this offer was a “very reasonable, pragmatic and fair approach” and that “despite [his] best intentions,” the offer was rejected by FrontFour. Stephen Loukas of FrontFour remarked, “What Paul Manning has failed to disclose to shareholders is the fact that the Board was unwilling to consider the resignation of even one incumbent director from the Board or the appointment of one of FrontFour’s four, highly qualified director nominees, despite the Board’s average tenure of 13 years.We believe the Board’s refusal to consider the resignation of even one incumbent director would not have resulted in meaningful change to the Board and certainly should not be characterized as a ‘reasonable’ or ‘fair’ proposal, as Mr. Manning suggests.” “Mr. Manning also neglects to inform shareholders that the Board was willing to materially increase the size of the Company’s cost-cutting initiatives to up to $50 million in exchange for FrontFour’s promise to withdraw its four director nominees.Tying further optimization of the Company’s operations to a settlement is highly concerning to us as shareholders and is symbolic of the governance shortfalls that have plagued this Company,” Loukas added. Also on the earnings call, Mr. Manning stated “in my opinion, I don’t think this is about governance.” Mr. Manning’s comments on governance directly contradict the view of two leading proxy advisory firms and confirms FrontFour’s view that the CEO of Sensient will benefit from independent oversight.Consider the following: Institutional Shareholder Services, Inc. recently stated in their report relating to the Annual Meeting, “A litany of governance concerns and related party activities over the lengthy tenures of the incumbent directors… raise serious concerns about the board's oversight and the effectiveness of corporate governance at this company.” Glass Lewis & Co., LLC also concluded, “the recently announced strategic initiatives, share repurchase and governance changes, appear to be a reaction to the Dissident’s engagement, drawing into question the incumbent board’s motivation to ensure shareholder value is being maximized in the absence of a direct threat to their tenure.” With the two leading proxy advisory firms recommending that shareholder vote for ALL four of FrontFour’s director nominees, FrontFour urges all shareholders to vote the GREEN proxy card today to elect FrontFour’s highly qualified director nominees. Shareholders who have any questions, or require assistance with their vote, should contact FrontFour’s proxy solicitor, Okapi Partners LLC, at (212) 297-0720 or (877) 566-1922, or by email at info@okapipartners.com. Contacts: Stephen Loukas FrontFour Capital Group LLC 35 Mason Street, 4th Floor Greenwich, CT 06830 203-274-9050 Bruce H. Goldfarb/Charles W. Garske/Lisa Patel Okapi Partners LLC (212) 297-0720 info@okapipartners.com
